Citation Nr: 0432675	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-17 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Whether a request for waiver of recovery of an overpayment of 
pension benefits was timely filed.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from March 1954 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 determination of the 
VA Debt Management Center (DMC) in Fort Snelling, Minnesota.  
The veteran filed a notice of disagreement (NOD) in March 
2000.  The Chicago RO Committee on Waivers and Compromises 
(COWC) issued a statement of the case (SOC) in May 2003.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 2003.  

The Board notes that the above noted SOC was issued on May 
30, 2003, and the substantive appeal was date stamped by the 
RO on August 4, 2003.  No postmark is of record.  Hence, by 
operation of 38 C.F.R. § 20.305 (2004) (which provides that 
correspondence with no postmark of record will be presumed as 
having been postmarked five days prior to the date-stamp, 
excluding Saturdays, Sundays, and legal holidays), the 
veteran's substantive appeal is considered timely filed.  

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The VCAA and its implementing regulations include enhanced 
duties to notify and to assist claimants for VA benefits.  
The United States Court of Appeals for Veterans Claims has 
held that the VCAA is not applicable to cases involving 
waiver of indebtedness.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  That notwithstanding, it appears that further RO 
action on the claim on appeal is warranted.  

Pursuant to the governing legal authority, an applicant has 
180 days from the date of notification of an indebtedness in 
order to request relief from recovery of overpayment of 
benefits.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.963(b), 3.1(q) (2004).  The 180-day period can be extended 
if the individual requesting a waiver demonstrates that there 
was a delay in the receipt of the notice as a result of an 
error by VA or the postal authorities or due to other 
circumstances beyond his control.  If the requester 
substantiates a delay, the 180-day period shall be computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  38 C.F.R. §§ 1.963(b), 3.1(q).  

In September 1999, the DMC informed the veteran by letter 
that his request for waiver of his pension indebtedness had 
been denied because he had failed to submit his application 
for waiver within 180 days of the date of the notification of 
his indebtedness.  

The Board is cognizant that in any waiver decision involving 
a debt under DMC jurisdiction, where timeliness of the waiver 
request is at issue, the DMC is to provide: (1) verification 
in the form of a signed, written certification from DMC 
management identifying the date of dispatch of the initial 
notice of indebtedness and right to request waiver; (2) a 
printout of the screen from CAROLS that indicates the date of 
dispatch of the DMC's initial notice to the debtor with a 
statement that explains the details of the screen and a copy 
of the type of form letter sent to the debtor; and (3) a copy 
of any correspondence received from the debtor in response to 
the initial notice of indebtedness and right to request 
waiver.  The RO's COWC is to make the written declaration, 
the CAROLS screen printout (with the statement of 
explanation), the copy of the VA form letter sent to the 
debtor, and the copy of the debtor's response a part of the 
permanent record.  See OF BULLETIN 99.GC1.04 (May 14, 1999), 
from the Acting Associate Deputy Assistant Secretary for 
Financial Policy.  

While DMC's initial notice of indebtedness and right to 
request waiver form letters, dated in October 1997 and 
December 1997, are associated with the claims file, there is 
no copy of any correspondence received from the veteran in 
response to those letters.  In particular, a September 1999 
Decision on Waiver of Indebtedness (VA Form 4-1837), noted 
that on August 16, 1999, the DMC had received the veteran's 
notice requesting waiver of his claimed overpayment.  
Therefore, a remand is necessary to fulfill the requirements 
of OF BULLETIN 99.GC1.04.  

The Board additionally notes that there is a question as to 
the amount of the overpayment claimed to be owed by the 
veteran.  The September 1999 Decision on Waiver of 
Indebtedness notes a total indebtedness amount of $10,288.05.  
A May 2003 letter from the RO to the veteran notes that a 
waiver of $25,000.00 had been granted with respect to a 
$29,529.00 overpayment debt, and that the remaining balance 
of the veteran's debt was only $4,529.00.  Therefore, on 
remand, the CWOC should clarify the amount of the veteran's 
original pension overpayment, as well as the amount waived, 
and notify him of the amount of any remaining indebtedness.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the DMC a 
copy of any correspondence received from 
the veteran in response to the initial 
notices of indebtedness and right to 
request waiver issued in October 1997 and 
December 1997.  

2.  The RO should review the claims file 
and complete an accounting that clearly 
identifies the original overpayment, the 
portion waived to date, and the amount of 
the remaining overpayment .  The veteran 
and his representative should be notified 
of the findings.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should again consider the question of 
whether the veteran's request for waiver 
of overpayment was timely filed.  

5.  If the claim on appeal remains 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes citation to all additional legal 
authority considered, and clear reasons 
and bases for all determinations, and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 



Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




